In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-15-00072-CV


                       IN RE JARROD NEAL FLAMING, RELATOR

         OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                      March 20, 2015

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Relator, Jarrod Neal Flaming, filed an application for writ of mandamus in the

above-referenced cause. By letter dated February 25, 2015, this court directed Flaming

to comply with Chapter 14 of the Civil Practice and Remedies Code by filing 1) an

affidavit of indigence, 2) an affidavit relating to previous lawsuits, and 3) a certified copy

of his inmate trust account. He was also told that the appeal was subject to dismissal if

he did not comply.      TEX. R. APP. P. 42.3(c); TEX. CIV. PRAC. & REM. CODE ANN.

§ 14.002(a) (West Supp. 2014) (stating that Chapter 14 applies to original proceedings

brought by an inmate in an appellate court); Douglas v. Moffett, 418 S.W.3d 336, 339

(Tex. App.—Houston [14th Dist.] 2013, no pet.). In his response, Flaming provided an

affidavit of indigence and a copy of his inmate trust account. However, he did not
provide an affidavit describing his previous lawsuits. That affidavit must identify and

describe each action previously brought by stating the operative facts and listing the

case number, cause number, and the court in which brought, identifying each party

named in the action, and stating the result. TEX. CIV. PRAC. & REM. CODE ANN.

§ 14.004(a) (West Supp. 2014).

      The requirement to tender the affidavit specified by Chapter 14 is mandatory, and

the lack thereof is grounds for dismissal of the lawsuit. Douglas v. Moffett, 418 S.W.3d

at 340; see also In re Anthony G. Hereford, Jr., No. 07-14-00348-CV, 2014 Tex. App.

LEXIS 11521, at *1-2 (Tex. App.—Amarillo October 17, 2014, orig. proceeding) (holding

that the failure to comply with Chapter 14 subjected the mandamus proceeding to

dismissal).

      Accordingly, we dismiss the petition for writ of mandamus.



                                                      Brian Quinn
                                                      Chief Justice




                                           2